398 U.S. 73 (1970)
DANIEL, DIRECTOR, COOK COUNTY DEPARTMENT OF PUBLIC AID, ET AL.
v.
GOLIDAY ET AL.
No. 1211.
Supreme Court of United States.
Decided May 25, 1970.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
PER CURIAM.
The court below has held that the Due Process Clause of the Fourteenth Amendment requires a State to provide a recipient of public welfare benefits with notice and a hearing prior to "termination, suspension, or reduction" of benefits. This Court's subsequent decisions in Goldberg v. Kelly, 397 U. S. 254, and Wheeler v. Montgomery, 397 U. S. 280, decided March 23, 1970, dealt only with termination and suspension, not reduction, of benefits. We think that the bearing of those decisions on the treatment of benefit reductions should be determined in the first instance by the District Court on a record developed by the parties with specific attention to that issue. Accordingly, the judgment is vacated and the case is remanded to the District Court for further proceedings in conformity with this opinion.
THE CHIEF JUSTICE, MR. JUSTICE BLACK, and MR. JUSTICE STEWART dissent.